Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bruno, J.), rendered December 19, 1997, convicting him of murder in the second degree, attempted murder in the second degree, criminal possession of a weapon in the second degree, assault in the first degree, and intimidating a witness in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention that the evidence was legally insufficient to establish his guilt of murder in the second degree and attempted murder in the second degree (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The defendant’s remaining contentions are without merit. Krausman, J. P., Florio, Luciano and Schmidt, JJ., concur.